Citation Nr: 0504790	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  02-19 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a service-connected 
low back disorder, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from May 1996 to May 1999.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which granted an increased rating of 20 
percent for the veteran's service-connected mechanical low 
back pain with bulging discs at L4-5, L5-S1, effective May 
16, 2000.  The veteran appealed, contending that a higher 
rating was warranted.

The record reflects that the veteran had requested a Board 
videoconference hearing in conjunction with her appeal, and 
that such a hearing was scheduled for December 2004.  
However, the veteran failed to appear.  Accordingly, her 
request for a Board hearing is deemed withdrawn.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The record reflects that the veteran's service-connected 
low back disorder is manifested by pain and resulting 
functional impairment.

3.  The competent medical evidence does not support a finding 
that the veteran's service-connected low back disorder is 
manifest by severe limitation of motion; severe symptoms of 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion; severe symptoms of 
intervertebral disc syndrome; forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine; nor by 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
veteran's service-connected low back disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5235-5243 (2004); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in August 2001, which was 
clearly before the October 2001 rating decision which is the 
subject of this appeal.  This correspondence specifically 
noted the VCAA, informed the veteran of what information and 
evidence she must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any evidence in her possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holdings in 
Quartuccio, supra, and Pelegrini, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the July 2002 Statement of the Case 
(SOC), and the March 2003 Supplemental Statement of the Case 
(SSOC) which provided her with notice of the law and 
governing regulations regarding this case, as well as the 
reasons for the determinations made with respect to her 
claims.  In pertinent part, the March 2003 SSOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Further, the veteran's representative 
indicated familiarity with the VCAA in a January 2005 
statement.  Therefore, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim and the avenues through which she might obtain 
such evidence, and of the allocation of responsibilities 
between herself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify.

Regarding the duty to assist, the Board notes the veteran and 
her representative have had the opportunity to present 
evidence and argument in support of this claim.  Based on a 
thorough review of the record, it does not appear that the 
veteran has identified the existence of any relevant evidence 
that has not been obtained or requested by the RO.  Further, 
she has been accorded multiple examinations in conjunction 
with this appeal.  The Board acknowledges that the 
representative contended in a January 2005 statement that the 
most recent examinations were inadequate because they did not 
provide sufficient detail regarding the frequency and 
duration of incapacitating episodes the veteran experienced 
due to her service-connected low back disorder.  However, a 
review of record reflects that such information was included 
as part of the most recent examinations in March 2003.  
Moreover, a review of these examinations reflects that they 
contain sufficient findings to evaluate the service-connected 
disability under all of the potentially applicable Diagnostic 
Codes.  Consequently, the Board concludes that no additional 
medical examination and/or opinion is warranted based on the 
facts of this case.  Therefore, the duty to assist has been 
satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran contends, in essence, that her 
service-connected low back disorder is more disabling than 
contemplated by the current schedular evaluation of 20 
percent.

Medical records were obtained in conjunction with the 
veteran's current increased rating claim which cover a period 
from 1999 to 2003, and reflect treatment for low back 
problems on a variety of occasions to include pain and 
muscles spasms.

A July 2000 MRI of the lumbar spine revealed that the height 
and alignment of the vertebral bodies were normal.  There 
were no spurs.  However, there was mild narrowing of the L4-5 
disc space.  Further, there was moderate disc bulging at L4-
5, and minimal bulging at L5-S1.  There was also mild 
attenuation of the canal at L4-5.  Nevertheless, the neural 
foramina appeared normal.  There was slight asymmetry of the 
nerve roots at L5-S1, with the right being slightly larger 
than the left.  It was stated that this might represent 
conjoined roots, rather than inflammatory changes involving 
the right nerve root.  Overall impression was moderate disc 
bulging at 
L4-5, minimal at L5-S1; and mild attenuation of the canal 
noted at L4-5.

Records dated in November 2000 note that the veteran reported 
a 3 year history of low back pain, and that she pointed to 
her sacrum to indicate the region of pain.  She reported that 
the pain sometimes radiated down to the left buttock, 
posterior thigh, calf, and occasionally into the sole of the 
foot or dorsal foot.  In addition, she reported that walking 
long distances (2 miles) exacerbated her symptoms.  Regarding 
treatment, she reported that she took Etodolac regularly and 
muscle relaxants on a per needed basis.  She also took 
amitryptyline, and that she may have tried another non-
steroidal anti-inflammatory drug (NSAID) in the past.  In 
addition, she reported that if her back was hurting it was 
made worse when she coughed or sneezed.  Further, she 
reported that she had pain every day, but it came and went.  
On examination, she was found to be in no acute distress.  
There was a subtle right rib hum with spine flexion.  She was 
found to be tender at the sacroiliac joints, but there was no 
lumbar paraspinal tenderness.  Left straight leg raising 
caused sacroiliac pain and left hamstring pain.  However, 
sensation was intact to light touch in the leg/foot 
dermatomes.  Patellar and ankle reflexes were 2+.  Motor 
testing was 5/5 all.  Overall impressions were chronic 
sacroiliitis; and history suggestive of L5 or S1 intermittent 
radiculopathy.

Later in November 2000, the veteran underwent a VA spine 
examination at which she reported a history of back problems 
since a 1997 injury, that it had been characterized as 
mechanical low back pain, and that over the past several 
years the pain had been getting increasingly worse.  She also 
reported that she had had a couple of emergency room visits, 
and that an MRI in July of that year had prompted her to file 
for an increased rating.  In regard to her current 
symptomatology, she reported that she continued to experience 
pain and weakness in her back; that it was worst in the 
morning when she got up; and that if she was inactive during 
the day, then after an hour or so the stiffness and weakness 
would wear off if she did gentle stretching exercises.  
Sometimes when she got out of bed she felt so weak in her 
back that she thought she might fall over, although she had 
not fallen.  Moreover, if she was active, the pain then 
started up about 3 hours later, around noon time, and then 
got progressively worse through the rest of the day.  

She also reported that any kind of strenuous activity was 
likely to greatly increase her pain.  She was no longer able 
to exercise as she did before.  For example, she reported 
that she was not able to run even close to a mile without the 
increase in pain causing her to stop.  She indicated that she 
had pain with stooping, bending, and lifting, all of which 
was related to her job as an auditor for retail stores.  In 
addition, she reported that the pain radiated to the left leg 
at the end of every day.  It usually started to go down the 
leg about noon time and got worse as the day progressed.  
This involved the lateral half of the lower leg down to the 
bottom of the left foot and the ends of the toes.  
Additionally, she had tingling associated with the more 
severe pain which happened at the end of the day.  If she 
walked more than a couple of hours, she reported that she had 
to stop because of the pain which limited her ability to 
shop.  Further, she had pain at night which resulted in 
difficulty sleeping, or she was awakened from sleep at least 
twice a week because of back pain.  It was always related to 
the amount of time and exercise she had done during the day.  
She also reported that she was no longer able to ride in a 
motorboat due to her back pain, and that she was only able to 
dance - a favorite activity - intermittently for an hour or 
so before the pain bothered her such that she had to stop.

Regarding treatment, she reported that she usually took 
medications to get going in the day, and that a hot bath, as 
well as some gentle stretching exercises, helped to ease the 
pain.  She also reported that she had been treated with a 
variety of medications.  For example, she had taken NSAIDs, 
Etodolac, and Flexeril on a regular basis.  In addition, she 
had recently been given Vicodin for another medical problem 
unrelated to her back, and reported that this gave her the 
best relief of all.  She reported that she had taken the 
Vicodin 3 or 4 times a week over the past several weeks, and 
had gotten complete relief from her pain.  It was noted that 
she reported that she took a Vicodin the morning of the 
examination because riding in the car this distance would 
give her pain.

With respect to her job, she reported that she had lost 15 
percent of her job time, which would amount to about 6 hours 
per week.  She reported that she did not miss entire days, 
but would either come in late or go home early because of 
problems with back pain.  Further, she had a couple of days 
when she had to be driven home from work because of the 
exacerbation of the pain in her back.

On examination, the veteran's back was found to be normal in 
appearance.  There was slight tenderness to palpation over 
the sacral iliac areas, the left greater than 
the right, as well as minimal tenderness of the left sciatic 
notch area but not on 
the right.  On range of motion testing, she was able to bend 
to 90 degrees, but complained of difficulty, although not 
severe difficulty, with bending the terminal 10 degrees.  
Further, she was able to bend laterally to 40 degrees 
bilaterally, again with complaints of mild discomfort at the 
terminal 10 degrees of bending.  In addition, she reported 
that she was in some discomfort when doing heel and toe 
walks, but it was noted that she was able to do this without 
difficulty.  Motor and sensory examination of the lower 
extremities were essentially unremarkable even though she 
complained of discomfort in the back with flexion and 
extension of the left lower leg against resistance.  It was 
noted that she was able to accomplish all of these maneuvers 
normally.  It was also noted that she had taken a Vicodin 
before she came to the examination.  Sensory examination of 
the lower extremities was completely normal.  Similarly, 
reflexes were found to be normal at the knees and ankles.  
The results of the July 2000 MRI were also noted.  Based on 
the foregoing, the examiner diagnosed mechanical low back 
pain with bulging discs at L4-5, L5-S1 with mild attenuation 
of the canal at L4-5 with residuals.

Records dated in 2001 and 2002 continue to show treatment for 
complaints of low back pain of varying severity.

In March 2003, the veteran underwent both a new VA spine 
examination and a VA neurologic examination.  

At the VA spine examination, the veteran reported that she 
had had a child since her last examination, and was now at 
home taking care of the child, but continued to work daily.  
She reported that she was tired more frequently, had more 
difficulty resting at night than previously, or getting into 
a comfortable position to rest in.  She also reported that 
she had been informed that a repeat MRI showed more 
degeneration compared to the MRI of 2000.  For present pain 
symptoms, she reported that she took a variety of medications 
that varied from analgesics to muscle relaxants, and included 
some shots, but did not result in complete relief.  However, 
she did not use a brace or a TENS unit.  

Further, she reported symptoms of daily pain in the low back, 
just above the buttocks, right and left, slightly more on the 
left side of the back and down deep over the sacroiliac area 
as compared to the right.  Her pain was of an aching quality, 
but if she bent too far forward, or to the right or left - 
particularly the right - there was increased pain.  
Nevertheless, it was noted that she did not specifically 
complain of weakness in the back.  She was stiff, and the 
pain was worse in the morning.  She reported that the pain 
was helped some by stretching and heat.  Moreover, she 
reported that she was intermittently aware of a tingling and 
some possible reduced sensation in the left lower extremity, 
down the thigh, to the calf, to the top of the left foot.  
She reported that she was worse on steps, on carrying, and if 
she was jostled at all.  It was noted that she had given up 
running.  In addition, it was noted that she had not been 
confined to bedrest by a physician nor been incapacitated for 
more than a day at time.  It was further noted that she did 
not have flares because she had continued to work.

On examination, it was noted that the veteran walked without 
a limp, but she had a slightly antalgic gait.  Her back was 
found to be well-formed, and there was no tenderness directly 
over the vertebral column.  However, there was mild 
tenderness over the deep left and right sacroiliac.  On range 
of motion testing, she had extension to 20 degrees; bent 
forward to 70 degrees, with pain at the end of the maneuver; 
right and left lateral flexion sitting on the table was to 40 
degrees, with discomfort on the left side with this pressure; 
and rotation to 25 degrees left and 20 degrees right, with 
slight discomfort anytime she stretched the left lower back.  
She was also found to have powerful quadriceps even against 
resistance.  Further, she was found to have good posture.  
Sensation was believe to be intact.  In addition, she was 
found to have 4/5 weakness, left ankle against dorsiflexion 
of the left foot, against the examiner.  

Based on the foregoing, the examiner diagnosed lumbar 
intervertebral degenerative disc disease with persistent 
painful back and radiculopathy.  Moreover, the examiner noted 
that the current examination was substantially similar to 
that of November 2000, except for slight weakness, left lower 
extremity, left foot and ankle.  The examiner also stated 
that the veteran might have some more degeneration in the 
MRI.  Nevertheless, the functional status was, overall, as 
described in the fall of 2000.

At the VA neurologic examination, the veteran was able to 
stand on her toes and heels.  Romberg was normal.  However, 
she could not jog on her left leg.  She was able to bend 90 
degrees, to put her head on the table.  Strength of the 
deltoids, triceps, biceps, finger flexors, and fists were 
normal.  Nevertheless, there was a breaking-type weakness of 
the anterior tibial and peroneal muscles on the left, but the 
quadriceps, hamstrings, and toe strength were all found to be 
normal bilaterally.  Further, the right anterior tibial and 
peroneal muscles were normal.  The Barri was normal.  
Moreover, lumbar motion was found to be normal.  Reflexes at 
the biceps, triceps, brachioradialis, knee, and ankle were 
found to be symmetric and active.  In addition, light touch, 
trace figures, and vibration were all found to be normal in 
the 4 extremities, while joint sense was found to be normal 
in the toes.  Based on the foregoing, the examiner found that 
the veteran had back pains for 6 years with weakness in the 
anterior tibial and peroneal muscles on the left and 
inability to jog on the left leg.  The examiner commented 
that these impairments were due to lumbosacral disc disease.  
The examiner also commented that the estimated number of days 
in bed during the past year was 1 to 3.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The criteria for evaluating disabilities of the back were 
substantially revised during the pendency of this appeal.  
For example, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 for evaluating intervertebral disc syndrome were 
amended, effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  The newly enacted 
provisions of this section allow for intervertebral disc 
syndrome (preoperatively or postoperatively) to be evaluated 
based either on the total duration of incapacitating episodes 
over the past 12 months or by combining (under 38 C.F.R. § 
4.25) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  In addition, effective September 26, 2003, 
further changes have been made to the remaining criteria for 
evaluating spine disorders.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003).  These revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).

With respect to the "old" criteria, the record reflects 
that the RO considered the applicability of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, and 5295.  

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  

Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome. Intervertebral disc syndrome is 
assigned a noncompensable rating when it is postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
Moderate symptoms with recurring attacks are assigned a 20 
percent evaluation.  Severe symptoms, with recurring attacks 
and intermittent relief are assigned a 40 percent evaluation.  
Pronounced symptoms, that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, are assigned a 60 percent 
evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.  

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  With characteristic pain on motion, a 
rating of 10 percent is provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When severe, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the 
"new" criteria) changed the Diagnostic Codes for spine 
disorders to 5235 to 5243, and spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for her service-connected 
low back disorder under any of the potentially applicable 
Diagnostic Codes.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, while 
she is competent as a lay person to describe her 
symptomatology, her contentions cannot constitute competent 
medical evidence.  See 38 C.F.R. § 3.159(a)(1).

The Board acknowledges that the veteran has consistently 
complained of low back pain and resulting functional 
impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Nevertheless, as detailed below, the competent medical 
evidence does not contain objective findings indicating that 
this impairment is of such severity as to warrant a schedular 
rating in excess of 20 percent.

With respect to the "old" criteria, the Board finds that 
the competent medical evidence does not support a finding 
that the veteran's service-connected low back disorder is 
manifested by severe limitation of motion.  Even with her 
complaints of pain, she was able to bend forward to 90 
degrees, and bend laterally 40 degrees bilaterally, on the 
November 2000 VA spine examination.  At the March 2003 VA 
spine examination she had extension to 20 degrees, forward 
bending to 80 degrees, right and left lateral flexion to 40 
degrees, and rotation to 25 degrees left and 20 degrees 
right.  In addition, at the March 2003 VA neurologic 
examination she was able to bend 90 degrees, and her lumbar 
motion was described as normal.  These objective findings 
indicate no more than moderate limitation of motion, and, as 
such, do not warrant a rating in excess of 20 percent under 
Diagnostic Code 5292.

The Board also finds that the competent medical evidence does 
not reflect that the service-connected low back disorder is 
manifested by severe symptoms of lumbosacral strain with 
listing of the whole spine to opposite side, or positive 
Goldthwaite's sign.  For example, the November 2000 VA spine 
examiner stated that the veteran's back appeared to be normal 
in appearance, while the March 2003 VA spine examiner noted 
that the back was well-formed.  The Board acknowledges that 
the July 2000 MRI of the lumbar spine revealed intervertebral 
disc disease, but as noted above, the objective medical 
evidence indicates no more than moderate limitation of 
forward flexion on the November 2000 and March 2003 VA 
examinations.  As such, the competent medical evidence does 
not support a finding of marked limitation of forward bending 
in a standing position.  Moreover, there were no findings of 
abnormal mobility on forced motion.  Thus, the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 20 percent under Diagnostic Code 5295.

In regard to the evaluation of intervertebral disc disease 
under the "old" criteria found at Diagnostic Code 5293, the 
Board has already acknowledged that the veteran has 
intervertebral disc disease.  However, the July 2000 MRI 
indicated no more than mild narrowing of the L4-5 disc space; 
mild attenuation of the canal at L4-5; moderate disc bulging 
at L4-5, minimal at L5-S1.  (Emphasis added).  Further, as 
already noted, the November 2000 VA spine examination found 
the spine to be normal in appearance, while the March 2003 VA 
spine examination found the back to be well-formed.  These 
findings, as well as a thorough review of the symptomatology 
noted in the medical records, do not support a finding of 
severe symptoms of intervertebral disc syndrome necessary 
under Diagnostic Code 5293 for the next higher rating of 20 
percent.

With respect to the "new" criteria, the Board finds that 
the competent medical evidence does not reflect that the 
service-connected low back disorder is manifest by forward 
flexion of the thoracolumbar spine to 30 degrees or less.  As 
stated above, despite the veteran's complaints of pain, the 
November 2000 VA examination showed that she was able to bend 
forward to 90 degrees, and bend laterally 40 degrees 
bilaterally; at the March 2003 VA spine examination she had 
extension to 20 degrees, forward bending to 80 degrees, right 
and left lateral flexion to 40 degrees, and rotation to 25 
degrees left and 20 degrees right; and at the March 2003 VA 
neurologic examination she was able to bend 90 degrees.  
Moreover, 
there is no competent medical evidence of favorable ankylosis 
of the entire thoracolumbar spine; there is no competent 
medical diagnosis of such, nor is there competent medical 
evidence demonstrating fixation of a spinal segment in 
neutral position.  Consequently, the veteran is not entitled 
to a rating in excess of 20 percent under the "new" 
schedular criteria for evaluating spine disorders pursuant to 
the General Rating Formula for Diseases and Injuries of the 
Spine.

Regarding the "new" criteria found at the Formula for 
Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran's service-connected low back 
disorder is manifest by incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  However, as noted above, the 
veteran reported at the November 2000 examination that she 
had never missed an entire day from work, even though she 
would arrive late or leave early.  Further, at the March 2003 
VA spine examination she reported that she had not been 
confined to bedrest by a physician nor been incapacitated for 
more than a day at a time.  Moreover, the March 2003 VA 
neurologic examiner stated that the estimated number of days 
in bed in the past year was 1 to 3.  Therefore, the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 20 percent under this Formula.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a schedular evaluation in excess of 20 percent for her 
service-connected low back disorder under the "old" or the 
"new" rating codes, even when taking into consideration her 
complaints of low back pain.  Thus, the Board concludes that 
the preponderance of the evidence is against the claim, and 
it must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Board also concurs with the RO's determination that the 
veteran's service-connected low back disorder does not 
warrant an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Here, there is no indication she had any 
hospitalization due to her service-connected low back 
disorder during the pendency of this appeal.  Although she 
has reported missing time from work due to her back, the 
Board finds that she is adequately compensated by the current 
schedular rating.  Further, the record reflects that she 
continues to be employed.  Therefore, the Board finds that 
the problems attributable to the veteran's service-connected 
low back disorder do not rise to the level of marked 
interference with employment necessary for an extraschedular 
rating.  Accordingly, the Board finds that her low back 
disorder does not present such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards.






	(continued on next page)


ORDER

Entitlement to an increased rating for a service-connected 
low back disorder, currently evaluated as 20 percent 
disabling, is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


